internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-111775-99 date august legend x a b d1 d2 d3 d4 d5 a state this responds to your representative’s letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x is a corporation that was incorporated in state on d1 from d2 to d3 a was the sole shareholder in x on d3 x issued a shares of x preferred_stock to b an owner of the business prior to d2 for no consideration as a purely ceremonial gesture plr-111775-99 no dividends have been paid with respect to the preferred_stock issued to b on d5 x filed an election to be treated as an s_corporation effective d4 also on d5 x’s professional advisors realized that b held a shares of preferred_stock and that x’s s_corporation_election was not valid on d5 x converted the a shares of x preferred_stock into x common_stock x a and b represent that the failure to qualify as a small_business_corporation was not motivated by tax_avoidance or hindsight and agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require for the period that the s election was ineffective law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock under sec_1362 an election under sec_1362 is terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary plr-111775-99 conclusions based solely on the facts submitted and representations set forth above we conclude that x’s election to be an s_corporation beginning on d4 was ineffective because at the time of the election x had more than one class of stock we also conclude that the ineffectiveness of x’s s_corporation_election was inadvertent within the meaning of sec_1362 pursuant to sec_1362 x will continue to be treated as an s_corporation during the period from d4 to d5 and thereafter unless x’s s election is otherwise terminated under sec_1362 in addition during the period d4 to d5 a and not b will be treated as the owner of the preferred_stock held by b therefore a must include a’s pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or a fails to comply with the requirements of this paragraph this ruling is null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes plr-111775-99
